Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Allowable Subject Matter

Claims 1-15 and 17-21 are allowed.

The following is an examiner’s statement of reasons for allowance:  

FURUHASHI et al (US 20150357400 A1), Yeh et al (US 20070152295 A1) and HUANG et al (US 20190131385 A1) are hereby cited as some pertinent prior arts. Figures 17-26 of FURUHASHI disclose a method comprising: forming a capacitor (CP) comprising: 
forming a bottom plate (LE) of a first conductive material; forming an insulator layer (YZ) on the bottom plate; and forming a top plate (UE) of a second conductive material on the insulator layer; and forming a plurality of wirings (M3, only one shown but semiconductor devices includes more than one wirings, [0003] and [0059]) on a same level as the bottom plate (LE), composed of the second conductive material (of UE), wherein both the bottom plate and the plurality of wirings contact the same underlying insulator material (L3). Figure 2 of HUANG 
patterning (Figure 2B) the first conductive material and the insulator material simultaneously to form a bottom plate and an insulator layer of a capacitor; depositing a second conductive material (342, [0058]) on the insulator layer and the underlying dielectric material; and 
patterning the second conductive material to form a top plate of the capacitor (500B, [0061]). Further, Figure 1 of Yeh disclose a method comprising: forming a metal insulator metal (MIM) capacitor (118) comprising a bottom plate (112), an insulator material (114) on the bottom plate, and a top plate (116) on the insulator material; forming a plurality of wirings (115, only one shown but plurality is present in an integrated device) on a same underlying insulator material (103) as the bottom plate (112), wherein the bottom plate (112) and the plurality of wirings (115) contact the same underlying insulator material (103); forming an interlevel dielectric material (105) separating the plurality of wires from one another and from the bottom plate of the MIM capacitor; forming interconnect structures (113 and 111) extending within the interlevel dielectric material (105) and contacting, from a top side, the top plate (116) and the bottom plate (112) of the MIM capacitor and at least one (115) of the plurality of wirings; and 
forming one or more metallized vias (111 in 103) contacting one (115) of the plurality of wirings from a bottom side.
 
However, none of the above prior arts alone or in combination with other arts teaches a method, comprising “patterning the second conductive material to form a top plate of the capacitor, a spacer and a plurality of wiring layers on the underlying dielectric material, wherein the plurality of wiring layers and the top plate are of a same stack” in claim 1, “forming at least one sidewall 

For these reasons, independent claims 1, 11 and 18 are allowed.
Claims 2-10, 12-15, 17 and 19-21 are allowed, as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813